Citation Nr: 0803093	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran has confirmed service in the reserves with the 
Air National Guard 
from January 1960 to October 1972 and with the United States 
Coast Guard from October 1972 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board also notes that the veteran's appeal had originally 
included the issues of entitlement to service connection for 
diabetes mellitus, erectile dysfunction, and peripheral 
neuropathy.  However, during the pendency of the appeal, the 
June 2006 Board decision granted service connection for Type 
II diabetes mellitus.  An August 2006 rating decision 
effectuated that grant and assigned a 20 percent disability 
evaluation effective from February 4, 2003.  A rating 
decision dated in May 2007 also granted service connection 
for erectile dysfunction and for peripheral neuropathy of the 
right and left upper and lower extremities.  The latter 
decision assigned a noncompensable evaluation for erectile 
dysfunction and separate 10 percent disability evaluations 
for each extremity affected by peripheral neuropathy.  Those 
grants were also effective from February 4, 2003.  Therefore, 
the issues of entitlement to service connection for diabetes 
mellitus, erectile dysfunction, and peripheral neuropathy no 
longer remain in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service or to a service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be 
presumed to have been so incurred, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
February 2003, prior to the initial decision on the claim in 
April 2003, as well as in April 2004 and July 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the February 2003, April 2004, and July 2006 
letters stated that in order to establish service connection 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The February 2003 and July 2006 letters 
also indicated that establishing service connection on a 
secondary basis requires evidence of the claimed physical or 
mental condition and a relationship between the claimed 
condition and the service-connected condition.  Additionally, 
the April 2004 statement of the case (SOC) and the May 2007 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2003, April 2004, 
and July 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003, April 2004, and July 2006 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The February 2003 and July 2006 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2003 
letter indicated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence, and the April 2004 and July 2006 letters further 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Finally, the April 2004 and July 2006 letters specifically 
notified the claimant that he should provide any evidence or 
information in his possession that pertains to the claim.  
Because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the July 2006 letter and 
the May 2007 SSOC informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter and SSOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran did submit an authorization and release form so 
that the RO could obtain treatment records from a private 
physician.  A letter was sent to that physician in February 
2003 requesting such records; however, no response has been 
received.  In addition, the veteran was afforded VA 
examinations in March 2003 and March 2007.  He was also 
provided the opportunity to testify at a hearing before the 
Board, but failed to appear.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  The Board notes that the May 2007 SSOC did 
provide the veteran with the amended version of the 
regulations.  As such, the Board finds that there is no 
prejudice to the veteran by the Board proceeding to address 
the merits of this claim in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2007).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation. See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training. Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

Turning to the evidence of record, the Board finds that the 
majority of the appellant's service consisted of periods of 
active duty training with the Air National Guard and United 
States Coast Guard.  The National Personnel Records Center 
(NPRC) has confirmed the appellant had no service other than 
for training purposes.  Thus, it appears that the appellant 
did not have any periods of active duty.  Based on his 
service on active and inactive duty for training only, he 
would not be afforded the evidentiary presumptions offered to 
assist "veterans" with their claims.

However, in an April 2003 rating decision, the RO awarded 
service connection for bilateral hearing loss and tinnitus 
and assigned a noncompensable and a 10 percent disability 
evaluation, respectively, effective from February 4, 2003.  
Service connection was based on the opinion of the March 2003 
audiologist that the appellant's bilateral hearing loss and 
tinnitus were incurred as a result of acoustic trauma during 
his service with the Air National Guard between 1965 and 
1969.  A June 2006 rating decision also effectuated a grant 
of service connection for Type II diabetes mellitus based on 
the fact that he had periods of visitation to Vietnam in 1966 
and 1967 and was therefore presumed under the law to have 
been exposed to herbicides, including Agent Orange.

Although the appellant had no periods of active duty, he has 
achieved the status of a "veteran" under the law for purposes 
of receiving VA benefits because service connection has been 
awarded for bilateral hearing loss, tinnitus, and Type II 
diabetes mellitus related to acoustic trauma and herbicide 
exposure during his service with the Air National Guard in 
the 1960s.  See Biggins, 1 Vet. App. at 479 (Steinberg, J., 
concurring) (noting that had appellant suffered a lasting 
back disability during active duty for training, then that 
period of active duty for training would have qualified as 
"active . . . service" within the definition afforded under 
38 U.S.C.A. § 101(24), and then she would have been [a 
"veteran" based on that period] and eligible for the benefit 
of the presumption of service connection for certain chronic 
diseases afforded to "veterans" under 38 U.S.C. § 1112).  As 
the appellant has established veteran status for the purposes 
of VA benefits, the Board turns to the merits of his claim.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, he repeatedly denied having a history 
of high blood pressure throughout his military service.  
Parenthetically, the Board notes that the term "hypertension" 
refers to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic. See 
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2006).  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
Indeed, the March 2003 VA examiner indicated that the 
veteran's hypertension was diagnosed six years earlier, and 
the March 2007 VA examiner stated his hypertension had an 
onset in 1997.  Therefore, the Board finds that hypertension 
did not manifest in service or within one thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of hypertension 
is itself evidence which tends to show that hypertension did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disorder to 
a disease or injury in service.  In fact, the veteran has not 
even alleged that his hypertension is directly related to 
service, as he has instead claimed that it is secondary to 
his service-connected diabetes mellitus.  Therefore, the 
Board finds that hypertension did not manifest during service 
or within one year of separation from service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.

As to the veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, the Board also finds 
that the medical evidence of record does not support this 
contention.  Although the veteran has a current diagnosis of 
hypertension and is service-connected for diabetes mellitus, 
the medical evidence has not established a relationship 
between these disorders.  In fact, the March 2007 VA examiner 
diagnosed the veteran with essential hypertension and stated 
that diabetes mellitus may result in hypertension if renal 
function is impaired.  Nevertheless, he noted that the 
veteran had normal renal function and opined that that his 
hypertension was not secondary to his diabetes mellitus.   
Simply put, the evidence absent from the record is a medical 
opinion to the effect that the veteran's service-connected 
diabetes mellitus either caused or aggravated his 
hypertension. Accordingly, service connection cannot be 
granted on a secondary basis. Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


